                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                              NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     KIARRA MARIE PRICE,                                Case No. 18-cv-04566-JST (PR)
                                                        Petitioner,
                                  10
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                  11

                                  12     JANEL ESPINOZA, Warden,
Northern District of California
 United States District Court




                                                        Respondent.
                                  13

                                  14

                                  15                                           INTRODUCTION

                                  16          Petitioner, an inmate at the Central California Women’s Facility, filed this pro se action

                                  17   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. She has paid the filing fee. Her

                                  18   petition is now before the Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

                                  19   Governing Section 2254 Cases in the United States District Courts. For the reasons that follow,

                                  20   the Court dismisses one claim and orders Respondent to show cause why the petition should not

                                  21   be granted. Alternatively, either party may file a motion to stay the petition pursuant to

                                  22   California’s new Senate Bill 1437, if applicable to the underlying conviction.

                                  23                                            BACKGROUND

                                  24          According to the petition, on or about December 20, 2013, Petitioner was convicted by an

                                  25   Contra Costa County jury of one count of murder of Benjamin Merrill, committed when

                                  26   Petitioner, Kendra Fells, and Teareney Brown robbed Merrill. The jury found Petitioner did not

                                  27   personally kill Merrill but found true a robbery-murder special circumstance pursuant to California

                                  28   Penal Code § 190.2. The prosecution entered plea deals with Fells and Brown that resulted in
                                   1   their convictions for voluntary manslaughter, robbery, and other charges. Fells testified with

                                   2   immunity against Petitioner at Petitioner’s trial. Petitioner was sentenced to life in state prison

                                   3   without the possibility of parole. In 2017, the California Court of Appeal affirmed her conviction,

                                   4   and the California Supreme Court denied review. Petitioner did not pursue habeas relief in state

                                   5   court. The instant action was filed on July 27, 2018.

                                   6                                               DISCUSSION

                                   7   A.     Standard of Review

                                   8          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   9   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                  10   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  11   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                  12   the respondent to show cause why the writ should not be granted, unless it appears from the
Northern District of California
 United States District Court




                                  13   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  14   B.     Petitioner’s Claims

                                  15          As grounds for federal habeas relief, Petitioner claims that: (1) the trial court erred in its

                                  16   instruction to the jury on the robbery-murder special circumstance relevant to California Penal

                                  17   Code § 190.2(d); (2) there was insufficient evidence to support the special circumstance finding

                                  18   pursuant to California Penal Code § 190.2(d); (3) the prosecution’s endorsement of the lesser

                                  19   charge of voluntary manslaughter as to Fells and the greater charge of murder as to Petitioner was

                                  20   legally irreconcilable, resulting in the denial of due process; (4) the prosecution committed

                                  21   misconduct by improperly vouching for Fells; (5) the trial court erred in instructing the jury on

                                  22   flight pursuant to CALCRIM 372; and (6) the above errors resulted in cumulative prejudice. The

                                  23   Court orders Respondent to show cause why the petition should not be granted as to these claims.

                                  24   See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must construe pro se

                                  25   petitions for writs of habeas corpus liberally).

                                  26          The Court notes that California’s new Senate Bill 1437 (“SB1437”), signed into law on

                                  27   September 30, 2018, narrows the state’s felony murder rule that holds an accomplice in an

                                  28   offense—such as robbery—liable for a homicide that happens during the crime, regardless of
                                                                                          2
                                   1   whether the accomplice was the actual killer. The prosecution must now show that an accomplice,

                                   2   with the intent to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or

                                   3   assisted the actual killer, or was a major participant in the underlying felony and acted with

                                   4   reckless indifference to human life. SB1437’s retroactivity provision will allow those who have

                                   5   been convicted under the felony murder rule to petition a court to be resentenced. The Court

                                   6   reaches no opinion on whether SB1437 applies to the underlying conviction. However, to the

                                   7   extent it is applicable, the Court will entertain a motion to stay the instant proceedings, filed by the

                                   8   either party, pending a petition for resentencing brought by Petitioner or resentencing proceedings

                                   9   initiated by the Contra Costa County District Attorney.

                                  10          Petitioner also claims that the prosecution should not have been permitted to pursue an

                                  11   uncharged conspiracy theory because uncharged conspiracy is not a valid theory of culpability

                                  12   under California law. This claim raises only an issue of alleged state law error and therefore does
Northern District of California
 United States District Court




                                  13   not state a cognizable federal habeas claim. See Estelle v. McGuire 502 U.S. 62, 67-68 (1991)

                                  14   (federal habeas relief unavailable for violations of state law or for alleged error in the

                                  15   interpretation or application of state law). Accordingly, this claim is DISMISSED.

                                  16                                              CONCLUSION

                                  17          For the foregoing reasons,

                                  18          1. The Clerk shall mail a copy of this order and the petition with all attachments to the

                                  19   Respondent and the Respondent’s attorney, the Attorney General of the State of California. The

                                  20   Clerk shall also serve a copy of this order on Petitioner.

                                  21          2. Respondent shall file with the Court and serve on Petitioner, within sixty (60) days of

                                  22   the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  23   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted based on

                                  24   the claims found cognizable herein. Respondent shall file with the answer and serve on Petitioner

                                  25   a copy of all portions of the state trial record that have been transcribed previously and that are

                                  26   relevant to a determination of the issues presented by the petition.

                                  27          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  28   Court and serving it on Respondent within thirty (30) days of the date the answer is filed.
                                                                                          3
                                   1          3. Respondent may file, within sixty (60) days, a motion to dismiss on procedural grounds

                                   2   in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                   3   Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file with the

                                   4   Court and serve on Respondent an opposition or statement of non-opposition within twenty-eight

                                   5   (28) days of the date the motion is filed, and Respondent shall file with the Court and serve on

                                   6   Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                   7          4. Finally, as noted above, either party may file, within thirty (30) days of the issuance of

                                   8   this order, a motion to stay the instant action, pending a petition for resentencing or resentencing

                                   9   proceedings pursuant to SB1437, if applicable. The parties are encouraged to meet and confer to

                                  10   determine whether a stipulation to stay proceedings can be reached.

                                  11          5. Petitioner is reminded that all communications with the Court must be served on

                                  12   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must
Northern District of California
 United States District Court




                                  13   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                  14   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  15   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                  16   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  17          6. Upon a showing of good cause, requests for a reasonable extension of time will be

                                  18   granted provided they are filed on or before the deadline they seek to extend.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 9, 2018
                                                                                        ______________________________________
                                  21
                                                                                                      JON S. TIGAR
                                  22                                                            United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
